340 S.W.3d 347 (2011)
STATE of Missouri, Respondent,
v.
Nonley L. MAXWELL, Jr., Appellant.
No. WD 71968.
Missouri Court of Appeals, Western District.
April 26, 2011.
Matthew Ward, Columbia, MO, for appellant.
Robert R. Sterner, Christopher D. Wilson and Casey L. Clevenger, Fulton, MO, for respondent.
Before Division One: GARY D. WITT, Presiding Judge, JAMES E. WELSH, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Nonley Maxwell, Jr. was convicted after a bench trial to a charge of resisting a lawful detention, Section 575.150 (RSMo 2000) and he pled guilty to a charge of exceeding the speed limit. Section 304.010 (RSMo 2000). On appeal. Maxwell contends that the circuit court erred in entering judgment against him on the charge of resisting a lawful detention because of insufficiency of the evidence. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).